In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-354 CV

____________________


VIVIAN ELLIS, Appellant


V.


WILLIAM PHILLIPS, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. CIV22,799




MEMORANDUM OPINION
	The appellant, Vivian Ellis, filed a motion to dismiss this appeal.  The appellee,
William Phillips, agrees to the dismissal.  The parties allege they have resolved the dispute
relating to taking a pre-suit deposition and agreed to dismiss this appeal.  The Court finds
that the motion is voluntarily made by the parties through their attorneys of record prior to
any decision of this Court and should be granted.  Tex. R. App. P. 42.1(a).
	It is, therefore, ordered that the motion to dismiss be granted and the appeal is
therefore dismissed.  All costs are assessed against the incurring party.
	APPEAL DISMISSED. 


 
						______________________________
							STEVE McKEITHEN
							         Chief Justice



Opinion Delivered April 5, 2007
Before McKeithen, C.J., Gaultney and Kreger, JJ.